Py the Court,
Lord, C. J.:
This was a suit to foreclose a mechanic’s lien for labor and services performed by the plaintiff -at the request of the defendant. As we are satisfied' nothing should be allowed in this case outside of what is admitted by the answer, it becomes unnecessary to examine several other questions which were submitted at the argument. It is conceded *158that the plaintiff performed labor and services in the construction and erection of the furnace as alleged, to the amount of $600, and that, including this last amount, the full amount for services rendered, was $1,040, and that the defendant had paid the plaintiff, at two separate times, before the commencement of the suit, the sums of $387 49 and $236. As no application was made of these payments, the court below applied them, first to the extinguishment of that portion of the claim unsecured, and the remainder upon that amount conceded by the answer to be lien. Nor is this assigned as error or the subject of objection. The result is that the sum thus produced, with interest, is the amount adjudged by the decree of the court below, which must be affirmed.
Decree affirmed.